PER CURIAM.
Upon consideration of respondent’s response to our order to show cause, the petition seeking a belated appeal of the judgment and sentence imposed on or about January 19, 2005, in Clay County Circuit Court case number 10-2004-CF-1511, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel, *777the trial court shall appoint counsel to represent him on appeal.
ERVIN, DAVIS and BENTON, JJ., concur.